BARFIELD, J.
The convictions are AFFIRMED. The sentences are REVERSED and the case is REMANDED to the trial court for resen-tencing. On remand, the trial court may again sentence appellant as a prison re-leasee reoffender if it makes the required findings and the evidence supports those findings. See Boyd v. State, 776 So.2d 317 *595(Fla. 4th DCA), rev. denied, 792 So.2d 1213 (Fla.2001); Randall v. State, 613 So.2d 93 (Fla. 1st DCA 1993); King v. State, 590 So.2d 1032 (Fla. 1st DCA 1991).
ERVIN, and LEWIS, JJ., concur.